Citation Nr: 1517561	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-16 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 22, 2012, and in excess of 20 percent thereafter, for degenerative disease of the thoracolumbar spine with chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in November 2009 and a copy of that transcript is of record.  

In January 2010 the Board remanded the claim for further development.  In August 2012, the Board denied the Veteran's claim for an increased rating.  

In a March 2013 rating decision, the RO increased the Veteran's rating for his degenerative disease of the thoracolumbar spine with chronic low back pain to 20 percent, effective August 22, 2012.

The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in May 2013 vacating and remanding the denial of an increased rating to the Board for compliance with the JMR.  In a July 2014 decision, the Board remanded the claim for further development.  

In an October 2014 rating decision, the RO assigned a temporary 100 percent based on surgical or other treatment necessitating convalescence, effective January 7, 2014, and assigned a 20 percent rating effective March 1, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As part of the July 2014 Board remand, the Veteran was afforded another VA examination in September 2014.  The examiner noted that the Veteran had intervertebral disc syndrome with incapacitating episodes for a total duration of at least six weeks during the past 12 months.  

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

As noted above, the Veteran underwent a back surgery in January 2015 and was assigned a 100 percent temporary evaluation based on surgical or other treatment necessitating convalescence, effective January 7, 2014.  The Veteran was then assigned a 20 percent rating effective March 1, 2014.  The Board finds that it is unclear from the September 2014 VA examination whether the Veteran's noted incapacitating episodes are in reference to his convalescence period or another period.  As such, in order to avoid impermissible pyramiding, a remand is necessary to obtain an addendum opinion regarding the Veteran's incapacitating episodes for a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.14.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the September 2014 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should explain whether the Veteran's noted incapacitating episodes for a total duration of at least six weeks during the past 12 months is in reference to the Veteran's convalescence period following a January 2014 back surgery or in reference to a different period.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




